Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-22 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 4 and 15 are canceled
b.	This is a third non final action on the merits based on Applicant’s claims submitted on 09/16/2021.


Response to Arguments

Regarding independent claims 1 and 12 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Second, in none of the references is there a teaching, suggestion or motivation to come up with the new combination of elements of claim 1 and namely gradually evaluating beams and upon determination that the measurement for the at least one beam fulfills the criterion, aborting evaluating further beams of the group of beams.” on page 11, filed on 09/16/2021, with respect to Harada et al. U.S. patent application publication no. 2020/0053788, in view of Stirling-Gallacher et al. U.S. patent application publication no. 2017/0295508, and further in view of U.S. patent application publication no. 2014/0323144 to Kim et al. (hereinafter “Kim”), of U.S. patent application publication no. 2015/0078189 to Kwon et al. (hereinafter “Kwon”), of U.S. patent application publication no. 2016/0150435 to Baek et al. (hereinafter “Baek”), of U.S. patent application publication no. 2005/0176469 to Stem-Berkowitz et al. (hereinafter “ Stern-Berkowitz”), and of U.S. patent application publication no. 2019/0327650 to Yiu et al. (hereinafter “Yiu”), have been 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 8, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. US Pub 2020/0053738 (hereinafter “Harada”), in view of Kwon et al. US Pub 2015/0078189 (hereinafter “Kwon”), and of Kubota et al. US Pub 2017/0230869 (hereinafter “Kubota”), and further in view of Zhang et al. US Pub 2017/0034730 (hereinafter “Zhang”). 
Regarding claim 1 (Currently Amended)
Harada discloses a method for limiting beam measurements by a User Equipment (UE) (i.e. “”user terminal (UE (User Equipment)) [0003]) during an occasion of radio channel quality measurement (“According to example 1A and example 1B, even if only a few CSI-RS beams are directed (beam-formed) towards UE, the UE needs to measure all the CSI-RSs that can be measured, or measure all the CSI-RSs that are configured. If the UE can focus on the beams of some CSI-RSs among all of the configured CSI-RSs, so that the complexity of measurement by the UE can be reduced.  The NR-SSS (or the NR-SSS and the DMRS for the PBCH) may be used to select the CSI-RS beams to be measured.” [0090]), comprising:
-    selecting a group of beams (“The common resource configuration information may be common in frequency units (for example, in carrier units), may be common in cell units, or may be common in beam/TRP-group units.  A beam/TRP group may be a group comprised of part of the beams and/or TRP in a cell, or may be a group of multiple beams and/or TRPs across cells.” [0060]); and
- obtaining a measurement for at least one beam, comparing the measurement for the at least one beam with a criterion (“For example, CSI-RS-IDs may be associated with the directions of beams or the areas covered by beams.  The UE measures beam-formed idle RS and reports its measurement result.  Based on this measurement result, the radio base station identifies the position of the UE or a beam suitable for the UE, determines a set of CSI-RS-IDs to be measured, which is suitable for the UE, and configures and/or updates the set of CSI-RS-IDs in the UE via UE-specific RRC signaling.” [0093]; [0200]; [0209]).
Harada does not specifically teach gradually evaluating beams of the group of beams, including: obtaining a measurement for at least one beam, comparing the measurement for the at least one beam with a criterion, and upon determination that the measurement for the at least one beam fulfills the criterion, aborting evaluating further beams of the group of beams, thereby limiting beam measurements by the UE.
	In an analogous art, Kwon discloses gradually evaluating beams of the group of beams (“The process of transmitting a signal one or more times in every transmittable direction by the base station 110 as described above is referred to as a beam sweeping process, and the process of selecting the optimal transmission/reception beam direction by the mobile station 130 is referred to as a beam selection process.” [0041]), including: obtaining a measurement for at least one beam (step S815 in Fig.8; “measuring a beam in a beam measuring duration in step S815” [0109]), comparing the measurement for the at least one beam with a criterion (step S855 in Fig. 8; “the mobile station can proceed to step S855 to determine whether a reception signal intensity (for example, RSRP) of a reference signal transmitted in a beam of the base station is larger than a preset reference value” [0109]), and upon determination that the measurement for the at least one beam fulfills the criterion (step 860 in Fig. 8; “If the reception signal intensity is larger than the preset reference value, the base station proceeds to step S860 to transmit only an SRS without measuring a reference signal in the following subframes in the beam measuring duration. The mobile station can perform the procedures after step 825 after determining an optimum downlink transmission beam in step S865.” [0109]), aborting evaluating further beams of the group of beams (step S860 in Fig. 8), thereby limiting beam measurements by the UE (“Thereafter, the mobile station can stop measuring a beam when the received measurement value is higher than a predetermined threshold, and can regard the remaining beam measuring durations as off durations to power off the transceiver of the mobile station and reduce power consumption.” [0071]; [0018]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for configuring RRM measurement of beam quality to include Kwon’s method for controlling a discontinuous reception operation in a beam forming communication system, in order to improve power saving (Kwon [0012]). 
Harada and Kwon do not specifically teach wherein the UE is in RRC_IDLE state, RRC_INACTIVE state or RRC_CONNECTED state and wherein the occasion of radio channel quality measurement is an occasion of intra-cell Radio Resource Management (RRM) measurement or an occasion of inter cell RRM measurement.
Kubota discloses a beam selection method using RRM measurement wherein the UE is in RRC _IDLE state, RRC _INACTIVE state or RRC _CONNECTED state (“As shown in FIG. 15, at 1516, the UE receives radio resource management (RRM) configuration information from the BS.  The RRM configuration information may relate to a mobility configuration for the UE.  At 1518, the UE sends the uplink reference signal according to the RRM configuration information… At 1522, the UE may receive a handover command in the downlink channel.  In this case, the UE remains in the RRC dedicated state and may repeat the steps 1516-1522 with the new (e.g., target) BS after the handover.  On the other hand, if the KA signal does not indicate paging for the UE (e.g., after a period of inactivity), then the UE may receive a state transition command at 1524 and transition to the RRC common state.  The RRC common state may also be referred to as the RRC inactive state, the RRC DORMANT state, or the Energy Conserved Operation (ECO) state.  The RRC common or RRC inactive state may be a substrate of the RRC_CONNECTED state or of the RRC_IDLE suspend mode.  The terms may be used interchangeably.” [0163]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for configuring RRM measurement of beam quality, as modified by Kwon, to include Kubota’s method for beam selection in uplink-based and downlink-based mobility scenarios in order to improve handover reliability, reduce handover frequency, and improve power efficiency (Kubota [0002]). 
Harada, Kwon, and Kubota do not specifically teach wherein the occasion of radio channel quality measurement is an occasion of intra-cell Radio Resource Management (RRM) measurement or an occasion of inter-cell RRM measurement.
In an analogous art, Zhang discloses a measurement method using RRM measurement wherein the occasion of radio channel quality measurement is an occasion of intra-cell Radio Resource Management (RRM) measurement or an occasion of inter-cell RRM measurement (“In one novel aspect, a two-level measurement threshold mechanism is used to perform the RRM measurement.  In one embodiment, an intra-cell threshold and an inter-cell threshold are configured, wherein the intra-cell threshold is greater than the inter-cell threshold.” [0007]; [0023]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for configuring RRM measurement of beam quality, as modified by Kwon and Kubota, to include Zhang’s enhanced radio resource management (RRM) mechanism in millimeter wave (mmW) system in order to efficiently enhance radio resource management (RRM) mechanism (Zhang [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Zhang’s enhanced radio resource management (RRM) mechanism in millimeter wave (mmW) system into Harada’s method for configuring RRM measurement of beam quality since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8
Harada, as modified by Kwon, Kubota, and Zhang, previously discloses the method of claim 1, 
Harada further discloses wherein obtaining comprises measuring any one of a Reference Signal Received Power (RSRP) (“RSRP” [0030]), a Reference Signal Received Quality (RSRQ) (“RSRQ” [0246]), a Signal to Noise Ratio (SNR) or a Signal to Interference and Noise Ratio (SINR) (“SINR” [0246]) of any one of, or of any combination of, Synchronization Signal (SS) including: a Primary Synchronization Signal (SS) (PSS) (“PSS” [0029]), a Secondary Synchronization Signal (SSS) (“SSS” [0029]), a Tertiary Synchronization Signal (TSS), a Channel State Information (CSI) Reference Signal (RS) (CSI-RS) (“CSI-RS” [0038]) or a Demodulation Reference Signal (DMRS) (“DMRS” [0037]).

Regarding claim 12 (Currently Amended)
Harada discloses a User Equipment (UE) (i.e. “”user terminal (UE (User Equipment)) [0003]) operative to limit beam measurements comprising processing circuitry and a memory (i.e. “processor 1001 and the memory 1002” in Fig. 14; [0252]), the memory containing instructions executable by the processing circuitry whereby the UE is operative to:
-    select a group of beams; and
-    gradually evaluate beams of the group of beams, including to:
•    obtain a measurement for at least one beam,
•    compare the measurement for the at least one beam with a criterion, and
•    upon determination that the measurement for the at least one beam fulfills the criterion, abort evaluating further beams of the group of beams, thereby limiting beam measurements by the UE,
wherein the UE is in RRC_IDLE state, RRC_INACTIVE state or RRC_CONNECTED state and wherein the occasion of radio channel quality measurement is an occasion of intra-cell Radio Resource Management (RRM) measurement or an occasion of inter cell RRM measurement.
The scope and subject matter of apparatus claim 12 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 12 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 19
The UE of claim 12, wherein the UE is further operative to measure any one of a Reference Signal Received Power (RSRP), a Reference Signal Received Quality (RSRQ), a Signal to Noise Ratio (SNR) or a Signal to Interference and Noise Ratio (SINR) of any one of, or of any combination of, Synchronization Signal (SS) including: a Primary Synchronization Signal (SS) (PSS), a Secondary Synchronization Signal (SSS), a Tertiary Synchronization Signal (TSS), a Channel State Information (CSI) Reference Signal (RS) (CSI-RS) or a Demodulation Reference Signal (DMRS).
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 19 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Kwon, Kubota, and Zhang, and further in view of Kim et al. US Pub 2014/0323144 (hereinafter “Kim”). 
Regarding claim 2
Harada, as modified by Kwon, Kubota, and Zhang, previously discloses the method of claim 1, further comprising, previous to gradually evaluating, opening a measurement window, 
Kwon further discloses opening a measurement window (i.e “beam measurement duration 440” in Fig. 4; [0051-0053]), and
wherein aborting evaluating further comprises closing the measurement window (“When the mobile station measures a reference signal in the beam measuring duration, the reference signal can be measured, starting from an optimum reception beam selected from the most recent DRX cycle.  Thereafter, the mobile station can stop measuring a beam when the received measurement value is higher than a predetermined threshold, and can regard the remaining beam measuring durations as off durations (i.e. “closing the measurement window”) to power off the transceiver of the mobile station and reduce power consumption.” [0071]).
In another embodiment Kim discloses opening a measurement window (“receive reference signals transmitted from the reference signal transmitting apparatus using beam pattern measurement windows corresponding to the beam pattern measurement window indication information during a preset number of time units.” [0022] and furthermore “The reference signal transmitting apparatus may determine the beam pattern measurement window based on various parameters, e.g., a speed, a quality of service (QoS), a data type, and a billing level of a reference signal receiving apparatus, and the like.  Here, the data type may include a real-time service data type, a non-real-time service data type, a user data type, and a non-user data type, e.g., a background control traffic type, and the like.” [0098]; [0110]; [0112]. Since the beam pattern measurement window is based on various parameters, one skilled in the art can set the parameters/criteria for the opening/closing of the beam pattern measurement window).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for configuring RRM measurement of beam quality, as modified by Kwon, Kubota, and Zhang, to include Kim’s method for transmitting beam pattern measurement window indication information, in order to specify the beam selection criteria and minimize measurement burden (Kim [0019]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim’s method for transmitting beam pattern measurement window indication information into Harada’s method for configuring RRM measurement of beam quality since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3 (Currently Amended)
Harada, as modified by Kwon, Kubota, Zhang, and Kim, previously discloses the method of claim 2, 
Kim further discloses in Fig. 5 further comprising closing the measurement window during periods without beam transmissions (e.g. “beam measurement window #1 (partial beam sweep)”, “beam measurement window #2 (full beam sweep)” in Fig. 5; [0107-0119]).

Regarding claim 13
The UE of claim 12, further operative to open a measurement window and to close the measurement window after aborting evaluating further beams.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 13 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 14 (Currently Amended)
The UE of claim 13, further operative to close the measurement window during periods without beam transmissions.
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 14 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, Kwon, Kubota, Zhang, and further in view of Kim and of Baek et al. US Pub 2016/0150435 (hereinafter “Baek”),. 
Regarding claim 5
Harada, as modified by Kwon, Kubota, and Zhang, previously discloses the method of claim 1, 
Harada, Kwon, Kubota, and Zhang do not specifically teach selecting a complete beam sweep.
In an analogous art, Kim discloses selecting a complete beam sweep (“(e.g. “beam measurement window #2 (full beam sweep)” in Fig. 5; [0107-0119]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for configuring RRM measurement of beam quality to include Kim’s method for transmitting beam pattern measurement window indication information, in order to specify the beam selection criteria and minimize measurement burden (Kim [0019).
Harada, Kwon, Kubota, Zhang, and Kim do not specifically teach wherein selecting comprises selecting the group of beams based on a default selection of beams for use for a first occasion of radio channel quality measurement
In an analogous art, Baek discloses wherein selecting comprises selecting the group of beams based on a default selection of beams for use for a first occasion of radio channel quality measurement (“the system information may include default measurement parameters applied to all transmission beams, and the BS may transmit an identity and a measurement parameter set of at least one transmission beam (or transmission beam group), to which the default measurement parameters are not applied, through a separate measurement configuration message.” [0120]; [0075]).
(Baek [0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Baek’s method for efficiently measuring a reference signal (RS) transmitted from a base station (BS) in a communication system using beamforming into Harada’s method for configuring RRM measurement of beam quality since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16
The UE of claim 12, wherein the UE is further operative to select the group of beams based on a default selection of beams for use for a first occasion of radio channel quality measurement or to select a complete beam sweep.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 16 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, Kwon, Kubota, and Zhang, and further in view of Stern-Berkowitz et al. US Pub 2005/0176469 (hereinafter “Stern-Berkowitz”).
Regarding claim 6
Harada, as modified by Kwon, Kubota, and Zhang, previously discloses the method of claim 1, 
Harada/Kwon/Kubota/Zhang do not specifically teach wherein selecting comprises selecting the group of beams based on prior knowledge of at least one beam previously determined as fulfilling the criterion and wherein the prior knowledge is used for selecting the group of beams by selecting a target subset of beams.
In an analogous art, Stern-Berkowitz discloses wherein selecting comprises selecting the group of beams based on prior knowledge (i.e. “past measurements”) of at least one beam previously determined as fulfilling the criterion (“The fourth embodiment is illustrated in the flow diagram of FIG. 7.  From the start (Block 700), a selected antenna beam is used for exchanging data with one or more cells in an active set of cells at Block 702, and a subset of antenna beams for each cell in the active set of cells and for each cell in the candidate set of cells is selected at Block 704.  The subset of antenna beams for each cell can be the same for all cells, or can be different for each cell depending on parameters or criteria such as past measurements.” [0038]) and wherein the prior knowledge (e.g. “past measurements” or “the threshold reporting criteria is any such criteria known to the WRT either a priori or by instruction which is typically provided by the network” [0052]) is used for selecting the group of beams by selecting a target subset of beams (“The subset of antenna beams for each cell can be the same for all cells, or can be different for each cell depending on parameters or criteria such as location of the cells and/or other information such as past measurements.” [0038]; [0048]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for configuring RRM measurement of beam quality, as modified by Kubota and Zhang, to include Stern-Berkowitz’s method for measuring beam quality, in order to specify the beam selection threshold criteria (Stern-Berkowitz [0012]). Thus, a person of ordinary skill would have appreciated the ability to 

Regarding claim 17
The UE of claim 12, wherein the UE is further operative to select the group of beams based on prior knowledge of at least one beam previously determined as fulfilling the criterion and wherein the UE is further operative to use the prior knowledge for selecting the group of beams by selecting a target subset of beams.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 17 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, Kwon, Kubota, and Zhang, and further in view of Yiu et al. US Pub 2019/0327650 (hereinafter “Yiu”), using US provisional application 62436911 with priority date 12/20/2016.
Regarding claim 7
Harada, as modified by Kwon, Kubota, and Zhang, previously discloses the method of claim 1, 
Harada further discloses wherein selecting comprises selecting a single Synchronization Signal (SS) Block (“An SS block is a resource (or a resource set) that contains at least one of NR-PSS, NR-SSS, and PBCH.  For example, the UE may assume that NR-PSS, NR-SSS and PBCH received in SS blocks corresponding to the same SS block index are transmitted using the same beam.  The UE can detect an SS block index from the signal in the SS block.” [0100]), or a subset of consecutive transmissions of Synchronization Signals, SS Blocks (“The UE measures a beam-formed idle RS and reports its measurement result.  The UE measures the CSI-RSs associated with the SS block indices detected using the idle RS, in the common resource set that is configured.  By this means, the UE can autonomously determine the CSI-RSs to be measured based on the detection result of the idle RS, and, compared to example 1A and example 1B, the CSI-RSs to be measured can be limited, so that the burden of measurement can be reduced.” [0105]).
Harada, Kwon, Kubota, and Zhang, do not specifically teach wherein selecting comprises selecting an SS Burst, an SS Burst Set or a subset of consecutive transmissions of SS Bursts or SS Burst Sets.
In an analogous art, Yiu discloses wherein selecting comprises selecting an SS Burst, an SS Burst Set or a subset of consecutive transmissions of SS Bursts or SS Burst Sets (“Beamforming measurement techniques based on PSS/SSS are disclosed.  An apparatus of a user equipment (UE) can include processing circuitry configured to decode a configuration message from a source serving cell, the configuration message indicating signal selection criteria for cell measurement reporting.  A synchronization signal (SS) burst set associated with one or more transmission/reception points (TRPs) within a neighboring cell is decoded, the SS burst set including a plurality of SS blocks.  A cell beamforming measurement signal associated with the neighboring cell is generated, based on signal measurements of the SS blocks and the signal selection criteria.” [Abstract]; [0100]; Figs. 8-9).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for configuring RRM measurement of beam quality, as modified by Kubota, Kwon, and Zhang, to include Yiu’s method for (Yiu [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Yiu’s method for beamforming measurement techniques based on PSS/SSS into Harada’s method for configuring RRM measurement of beam quality since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 18
The UE of claim 12, wherein the UE is further operative to select a single Synchronization Signal (SS) Block, an SS Burst, an SS Burst Set or a subset of consecutive transmissions of Synchronization Signals, SS Blocks, SS Bursts or SS Burst Sets.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 18 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Kubota, Kwon, and Zhang, and further in view of Baek.
Regarding claim 9
Harada, as modified by Kwon, Kubota, and Zhang, previously discloses the method of claim 1, 
Harada, Kwon, Kubota, and Zhang do not specifically teach wherein comparing comprises comparing the measurement for the at least one beam with a selection threshold and wherein the determination that the measurement for the at least one beam fulfills 
In an analogous art, Baek discloses wherein comparing comprises comparing the measurement for the at least one beam with a selection threshold and wherein the determination that the measurement for the at least one beam fulfills the criterion, comprises determining that the measurement for the at least one beam is greater than or equal to the selection threshold (“the BS may configure relatively low measurement parameters for a transmission beam having an elevation angle larger than a predetermined threshold and configure relatively high measurement parameters for the other transmission beam.” [0118]; and furthermore “the source BS may determine to change measurement parameters for the transmission beam having the RLF.  For example, when the number of RLFs for a particular transmission beam is larger than a predetermined threshold, the source BS may change the measurement parameters for the transmission beam.” [0141]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for configuring RRM measurement of beam quality, as modified by Kubota, Kwon, and Zhang, to include Baek’s method for efficiently measuring a reference signal (RS) transmitted from a base station (BS) in a communication system using beamforming, in order to specify the beam selection criteria and minimize measurement burden (Baek [0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Baek’s method for efficiently measuring a reference signal (RS) transmitted from a base station (BS) in a communication system using beamforming into Harada’s method for configuring RRM measurement of beam quality since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20
The UE of claim 12, wherein the UE is further operative to compare the measurement for the at least one beam with a selection threshold and to determine that the measurement for the at least one beam is greater than or equal to the selection threshold.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 20 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Claims 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Kwon, Kubota, Zhang, Baek, Yiu, and further in view of Stirling-Gallacher.
Regarding claim 10
Harada, as modified by Kwon, Kubota, Zhang, and Baek, previously discloses the method of claim 9, 
Harada, Kwon, Kubota, Zhang, and Baek do not specifically teach wherein the selection threshold is a Synchronization Signal (SS) selection threshold and wherein the SS selection threshold is configured by the network and is obtained by the UE or is derived by the UE based on a parameter configured by the network.
In an analogous art, Yiu discloses wherein the selection threshold is a Synchronization Signal (SS) selection threshold and wherein the SS selection threshold is configured by the network and is obtained by the UE (“For example, for N=3, an average or a summed measurement can be generated using the signal measurement values associated with SS blocks 902, 908, and 912.  In the above examples, the threshold value as well as the value of N can be communicated to the UE by the network (e.g. by the gNB) using higher layer signaling.  In some aspects, any of the measurement values discussed herein above can be normalized by a number that is communicated by the network (e.g., a number of TRP's within the cell or another value selected by the network).” [0107]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for configuring RRM measurement of beam quality, as modified by Kwon, Kubota, Zhang, and Baek, to include Yiu’s method for beamforming measurement techniques based on PSS/SSS, in order to efficiently measure beam quality (Yiu [Abstract]).
Harada, Kwon, Kubota, Zhang, Baek, and Yiu do not specifically teach wherein the selection threshold is derived by the UE based on a parameter configured by the network.
In an analogous art, Stirling-Gallacher discloses wherein the selection threshold is derived by the UE based on a parameter configured by the network (“Operations 1700 begin with the master TP receiving measurement reports from the mmWave UE (block 1705).  The measurement reports may be received periodically at regular intervals or the measurement reports may be triggered aperiodically by the mmWave UE.  The master TP compares the measurement report to previous measurement reports (block 1710).  If the measurement report has changed significantly, e.g., the CQI of one or more mmWave TPs has changed more than a threshold or a combined CQI for all mmWave TPs has changed more than a threshold, the master TP may determine that a change in the mmWave UE centric cloud cell is warranted.” [0126]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for configuring RRM measurement of beam quality, as modified by Kwon, Kubota, Zhang, Baek and Yiu, to include Stirling-Gallacher’s method for millimeter wave (mmWave) communications, in order to specify the beam selection criteria and minimize measurement burden (Stirling-Gallacher [0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Stirling-Gallacher’s method for millimeter wave (mmWave) communications into Harada’s method for configuring 

Regarding claim 11
Harada, as modified by Kwon, Kubota, Zhang, Baek, Yiu, and Stirling-Gallacher, previously discloses The method of claim 10, 
Harada further discloses wherein the SS selection threshold comprises a common value configured for all Downlink (DL) SS Blocks (“The UE measures the CSI-RSs associated with the SS block indices detected using the idle RS, in the common resource set that is configured.” [0105]).
Stirling-Gallacher further discloses wherein the SS selection threshold comprises a set of values configured for individual SS Blocks depending on Random Access Channel (RACH) configurations (“mmWave UE 2420 starts a beam-formed uplink synchronization procedure (event 2442).  The beam-formed uplink synchronization procedure may include mmWave UE 2420 initiating a beam-formed RACH with master TP 2410 (event 2444). The beam-formed RACH may result in mmWave UE 2420 determining uplink transmit power and establishing uplink synchronization with master TP 2410.  If the beam-formed RACH is correctly received at the Master TP 2410, the Master TP sends a beam-formed RAR to mmWave UE 2420 (event 2446).  Master TP 2410 may also send timing advance information to mmWave UE 2420 if needed.” [0159])
Yiu further discloses wherein the SS selection threshold comprises a set of values configured for each SS Burst (“a maximum value of an SS block within an SS burst set can be reported as the cell beamforming measurement.  For example, SS block 912 in SS burst set 900 has a maximum measured value (e.g., signal strength or another signal quality measurement), and the signal measurement for SS block 912 can be reported as the cell beamforming measurement associated with SS burst set 900.” [0103]).

Regarding claim 21
The UE of claim 20, wherein the selection threshold is a Synchronization Signal (SS) selection threshold and wherein the SS selection threshold is configured by the network and is obtained by the UE or is derived by the UE based on a parameter configured by the network.
The scope and subject matter of apparatus claim 21 is drawn to the apparatus of using the corresponding method claimed in claim 10. Therefore apparatus claim 21 corresponds to method claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Regarding claim 22
The UE of claim 21, wherein the SS selection threshold comprises a set of values configured for individual SS Blocks depending on Random Access Channel (RACH) configurations, a set of values configured for each SS Burst or a common value configured for all Downlink (DL) SS Blocks.
The scope and subject matter of apparatus claim 22 is drawn to the apparatus of using the corresponding method claimed in claim 11. Therefore apparatus claim 22 corresponds to method claim 11 and is rejected for the same reasons of obviousness as used in claim 11 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411           

/JAMAAL HENSON/Primary Examiner, Art Unit 2411